719 F.2d 374
Tom ST. JOHN and Linda St. John Gaskin, Plaintiffs-Appellees,v.COMMERCIAL UNION INSURANCE COMPANY, Defendant-Appellant.
No. 83-8367

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Nov. 7, 1983.
Edmund A. Landau, Jr., Albany, Ga., Sam F. Lowe, Jr., Atlanta, Ga., for defendant-appellant.
D.D. Rentz, Albany, Ga., for plaintiff-appellee Linda Gaskin.
J. Wayne Parrish, Albany, Ga., for plaintiff-appellee Tom St. John.
Appeal from the United States District Court for the Middle District of Georgia.
Before HILL, JOHNSON and ANDERSON, Circuit Judges.
PER CURIAM:


1
In this civil case the appellant insurer, Commercial Union Insurance Company, presents one very narrow issue:  whether the trial judge abused his discretion and thereby committed reversible error in the jury selection procedures that were followed.  When a panel of jurors was presented to the parties for voir dire examination and, if appropriate, exercise of their peremptory challenges, the attorneys for the insurance company requested that there be excluded from the jury panel all jurors who had served in a preceding case.  The preceding case, as this case did, involved a claim to recover on account of loss by fire to a residence and its contents, together with the Georgia statutory penalties and attorney's fees.


2
In the preceding case and in this case a defense of arson was presented by the defendant insurance company.  In the preceding case, the jury awarded a verdict in favor of the plaintiffs and against the insurance company, thereby rejecting the company's defense of arson.  The parties in this case, both the plaintiffs and the defendant insurance company, were different from the parties and the company involved in the prior case.  The facts in this case were different from those in the prior case.  There was no disqualification of any of the jurors demonstrated under the provisions of 28 U.S.C.A. Secs. 1865 and 1866.


3
We find no abuse of discretion on the part of the trial judge and, therefore, no reversible error;  hence we AFFIRM.